Citation Nr: 1438172	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia of the patella prior to July 7, 2011.  

2.  Entitlement to an evaluation in excess of 30 percent for post-operative left total knee arthroplasty (TKA), previously left knee chondromalacia of the patella, since September 1, 2012.  

3.  Entitlement to an increased rating for right chondromalacia of the patella, currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial increased rating for porphyria cutanea tarda, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial compensable rating for hepatitis C.  

6.  Entitlement to a compensable rating for residuals, fracture of right 4th metacarpal.  

7.  Entitlement to a compensable rating for residuals, trauma to the right lateral cutaneous femoral nerve.  

8.  Entitlement to a rating in excess of 10 percent for left temporomandibular joint (TMJ) syndrome, prior to November 23, 2009.  

9.  Entitlement to a rating in excess of 20 percent for left TMJ syndrome, since November 23, 2009.  

10.  Entitlement to a separate rating for chronic headaches, associated with left TMJ syndrome.  

11.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to October 1987 with approximately 3 years 10 months of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision for the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied increased ratings for the Veteran's service-connected disabilities.  The rating decision also granted service connection for hepatitis C, rated noncompensable, and porphyria cutanea tarda, rated noncompensable, both effective February 2007.  The Veteran disagreed with the ratings of all of the disabilities, and the current appeal ensued.

It is important to note that the issue of an increased rating for left TMJ syndrome with headaches has been separated into two distinct disabilities.  The Veteran has headaches associated with his TMJ syndrome and he has distinctive symptomatology from both TMJ and headaches.  Therefore, the evidence raises the issue of entitlement to a separate evaluation for headaches.  

Additionally, a December 2009 VA examination raises the issue of service connection for a gastrointestinal disorder, to include indigestion and heartburn, secondary to medication prescribed for treatment of bilateral chondromalacia of the patella.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for further development and action deemed appropriate.  

The issues of increased rating for right knee chondromalacia of the patella and porphyria cutanea tarda, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  Left chondromalacia of the patella, prior to July 7, 2011 was productive of flexion limited to 125  degrees and full extension.

2.  From September 28, 2009 to July 6, 2011, left chondromalacia of the patella was productive of pain, swelling and effusion.  

3.  Since September 1, 2012, post-operative left TKA, previously left knee chondromalacia of the patella, is not productive of chronic residuals consisting of severe painful motion of weakness of the left knee.  

4.  Residuals of trauma to the right lateral cutaneous femoral nerve are productive of no more than mild to moderate disablement; severe to complete disablement is not shown.  

5.  The Veteran's hepatitis C is asymptomatic.  

6.  Residuals, fracture of right 4th metacarpal is not productive of favorable or unfavorable ankylosis.  

7.  Prior to November 23, 2009, the Veteran's TMJ syndrome was productive of intercision range no less than 31 to 40 mm.  

8.  Since November 23, 2009, the Veteran's TMJ syndrome is productive of intercisional range no less than 21 to 30 mm.  

9.  Prior to November 23, 2009, headaches are appropriately rated with TMJ syndrome.  

10.  Since November 23, 2009, the Veteran's headaches associated with TMJ syndrome are productive of very frequent completely prostrating and prolonged attacks.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to September 28, 2009 for left knee chondromalacia of the patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5258, 5260, 5261 (2013). 

2.  The criteria for a separate rating of 20 percent, and no more, from September 28, 2009 to July 6, 2011, for left knee chondromalacia of the patella have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2013). 

3.  The criteria for a rating in excess of 30 percent for post-operative left TKA, previously left knee chondromalacia of the patella, since September 1, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2013).  

4.  The criteria for a compensable rating for residuals of trauma to the right lateral cutaneous femoral nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8529. (2013).  

5.  The criteria for an initial compensable rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.114, DC 7354 (2013).  

6.  The criteria for a compensable rating for residuals, fracture of right 4th metacarpal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.71a, DC 5230 (2013).  

7.  The criteria for a rating in excess of 10 percent for TMJ syndrome prior to November 23, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.150 DC 9905 (2013).  

8.  The criteria for a rating in excess of 20 percent for TMJ syndrome since November 23, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.150 DC 9905 (2013).  

9.  The criteria for a rating of 50 percent, and no higher, for headaches, associated with TMJ syndrome, since November 23, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.124a DC 8100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Service connection for porphyria cutanea tarda and hepatitis C was granted in a rating decision of December 2007.  The Veteran appealed the assigned noncompensable ratings.  By rating decision of July 2009, the noncompensable rating for porphyria cutanea tarda was increased to 10 percent, effective February 21, 2007, date of claim.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claim.  

As to the increased rating claims, information concerning the VCAA duty to notify was sent to the Veteran in a letter in June 2007.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also informed the Veteran of how VA determines disability ratings and effective dates. See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The Veteran underwent VA examinations in September 2007, October 2007, September 2009, November 2009, December 2009, and August 2010 for the various issues on appeal.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria. 

Further, the Veteran was provided an opportunity to set forth his contentions at a Board hearing.  He initially indicated his desire to have a Board hearing, and then withdrew his request.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When an already established service-connected disability is being evaluated, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Left knee

Service connection for bilateral chondromalacia of the patella was granted by rating decision of January 1988.  A noncompensable rating was awarded, effective October 1987.  A December 2007 rating decision separated the bilateral knee disability, but the noncompensable ratings remained.  By rating decision of July 2009, a 10 percent rating was awarded separately for the left and right knee, effective February 2007.  By July 2010 rating decision, a temporary 100 percent evaluation was assigned for the left knee, effective December 2009, based on surgical or other treatment necessitating convalescence.  A 10 percent rating was reassigned, effective February 2010.  By rating decision of August 2011, a temporary 100 percent schedular evaluation was assigned for the left knee, effective July 2011, due to knee replacement.  A 30 percent rating was assigned, effective September 2012.  

The Veteran maintains that his left knee is more severe than currently rated.  

Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; and limitation to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

VA General Counsel has issued separate precedential opinions holding that a veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259. VAOPGCPREC 23-97; VAOPGCPREC 9-98; See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel  has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint. VAOPGCPREC 09-04. 

Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 is employed when rating degenerative arthritis.  According to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

Total knee replacement is rated under 38 C.F.R. § 4.71a, DC 5055 as a knee replacement with prosthesis.  Under DC 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a 60 percent rating when there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to DCs 5256, 5261, and 5262.  The minimum rating is 30 percent under DC 5055.  38 C.F.R. § 4.71a, DC 5055.

The Veteran underwent VA examination in September 2007.  He complained of left knee pain.  He stated that he used assistive aids for walking.  There were no constitutional symptoms of arthritis, no incapacitating episodes of arthritis, and no functional limitations on standing.  He was able to walk more than 1/4 mile but less than 1 mile.  There was no deformity, giving way, instability, dislocation or subluxation, or locking episodes.  He had left knee pain, stiffness, weakness, repeated effusion, redness, and flare-ups.  Range of motion was 0 to 135 degrees.  There was no additional limitation of motion on repetitive use.  There was crepitation of the left knee with clicks and snaps.  X-ray evidence of the left knee revealed intact joint spaces without significant degenerative changes.  There were no acute fractures or dislocations.  The x-rays of the left knee were unremarkable.  His left knee disability had moderate effects on chores, shopping, and traveling and severe effects on exercise.  The diagnosis was left knee chondromalacia of the patella.  

In September 2009, an MRI was conducted on the left knee in connection with complaints of left knee pain.  The Veteran also complained of swelling and giving out.  The MRI showed free edge tear of the anterior horn medial meniscus and separate free edge tear of the body.  There was free edge tear body of the lateral meniscus.  The cruciate ligaments were intact.  There was severe degenerative disease of the medial femorotibial compartment.  Range of motion was 0 degrees to 130 degrees.  There was effusion shown.  A neoprene brace was provided.  

The Veteran testified at a RO hearing in October 2009.  The Veteran testified that he has pain in his left knee on a scale from 8 to 10/10 on a daily basis.  He has been provided anti-inflammatories to curb the pain.  He has difficulty walking up and down the stairs, and he is no longer able to work because he is a carpenter, and is no longer able to climb a ladder.  He also indicated that he presently wears a brace on his left knee.  

VA outpatient treatment record shows the Veteran was seen in December 2009 of worsening left knee pain.  Left knee range of motion was 0 degrees to 105 degrees.  There was varus/valgus stress.  Effusion was present.  The diagnosis was left knee medial meniscus tear and left lateral meniscus tear.  A left knee arthroscopy with medial debridement or repair was scheduled for two days later.  

The next day, the Veteran underwent a VA examination in December 2009.  He complained of left knee pain.  He stated that he used assistive aids consisting of a cane and a brace for his left knee.  There were no constitutional symptoms of arthritis, and  no incapacitating episodes of arthritis.  He was able to walk only a 1/4 mile.  There was no deformity, dislocation or subluxation.  He complained of left knee pain, giving way, instability, incoordination, swelling, stiffness, weakness, repeated effusion, redness, and flare-ups.  Range of motion was 0 degrees to 125 degrees.  There was no additional limitation of motion on repetitive use.  There was crepitation of the left knee with clicks and snaps.  X-ray evidence of the left knee revealed mild to moderate asymmetrical narrowing of the left knee joint compartment which appeared to be progressive with respect to the September 2007 x-ray.  There were no acute fractures.  His left knee disability had moderate effects on chores, mild effect on traveling, severe effects on shopping, and prevented exercise.  

Later that month, the Veteran underwent a left knee arthroscopy with debridement of the medial meniscal tear.  Thereafter, he complained of stabbing knee pain resolved, up until June 2010, the knee pain was again stabbing and swelling if he stood or walked too long.  

The Veteran underwent VA examination in August 2010.  He complained of painful locking, popping, and difficulty with weight bearing.  He underwent arthroscopy of the left knee in December 2009.  He maintained that since surgery, his knee pops, cracks, swells, and he is unable to straighten or completely bend his left knee.  He received corticosteroid shots in his knees, and in April 2010, he was diagnosed with inflammation, with the recommendation to include anti-inflammatories and quad strengthening.  He was involved in treatment using bracing and an exercise program.  There were no constitutional symptoms of arthritis, no incapacitating episodes of arthritis, and he was able to stand no more than 15 to 30 minutes.  He was unable to walk more than  a few yards.  There was no deformity, dislocation or subluxation, or locking episodes.  He had left knee pain, symptoms of giving way, instability, stiffness, weakness, and swelling.  Range of motion was 0 to 120 degrees.  There was no additional limitation of motion on repetitive use.  There was crepitation of the left knee with clicks and snaps.  His left knee disability had moderate effects on chores, shopping, bathing, dressing, toileting and exercise, and severe effects on sports, recreation, driving, and traveling.  The diagnosis was status post left knee arthroscopy with debridement of the medial meniscus tear for chondromalacia.  

In July 2011, the Veteran underwent left total knee arthroplasty.  

The Veteran's left knee disability is primarily rated under DC 5260 for limitation of flexion.  He has been assigned a 10 percent rating based upon noncompensable limitation of flexion.  

In this case, the Veteran's flexion has not been limited at any time during the appeals period to less than 105 degrees in left knee.  These findings do not warrant a compensable rating under DC 5260 for limitation of flexion.  Although the left knee is noncompensable for flexion prior to July 2011, there is x-ray evidence of arthritis, (which is shown as degenerative changes) and the left knee does warrant a 10 percent evaluation for limitation of motion under DC 5003, which is already the rating in effect at that time (exclusive of a temporary total convalescent rating which was in effect from December 11, 2009 to January 31, 2010)..  Flexion limited to 30 degrees, necessary to warrant a 20 percent rating, has not been shown in the left knee at any time prior to July 2011.   

Under DC 5261, a separate rating is warranted for extension limited to 10 degrees. However, throughout the appeals period, extension has been full in the left knee, at 0 degree.  Therefore, a separate compensable rating for extension is not warranted for the left knee.  Further, a 10 percent rating assigned under DC 5003 for noncompensable limitation of motion of a major joint may not be combined with a rating based on limitation of motion.

Under Diagnostic Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

Although the Veteran complained of symptoms of instability at the August 2010 VA examination, there was no medical evidence indicative of instability.  Therefore, no rating for instability is warranted.   

The Board has considered the applicability of other potential diagnostic codes for the left knee that provide for higher ratings. As the evidence of record fails to demonstrate ankylosis, or impairment of the tibia or fibula, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5262, or 5263, respectively.  

However, the evidence does show knee symptoms best rated as dislocated cartilage, with frequent episodes of pain, swelling, and effusion, warranting a separate 20 percent rating, effective September 28, 2009, the date of MRI testing, until July 6, 2011, the day before the TKA.  An MRI showed free edge tear of the anterior horn medial meniscus and separate free edge tear of the body.  There was free edge tear body of the lateral meniscus.  In December 2009, pain and swelling complaints continued, with effusion also shown.  A left knee arthroscopy with medial debridement or repair performed.  As such, effective September 28, 2009, a separate 20 percent rating was warranted under DC 5258, for dislocated semilunar cartilage.  No higher evaluation is provided under DC 5258.

In July 2011, the Veteran underwent a left TKA.  At that time, the he was awarded a temporary total rating for one year following the left knee replacement.  Thereafter, effective September 1, 2012, the Veteran was awarded the minimum rating of 30 percent under DC 5055.  

In order to warrant an increased rating to 60 percent, the evidence must show chronic residuals consisting of severe painful motion or weakness in the left knee.  With intermediate degrees of residual weakness, pain, or limitation of motion, the left knee is to be rated by analogy to DCs 5256, 5261, or 5262.  The minimum rating is 30 percent

In this case, the Veteran was scheduled for a VA examination in September 2012.  He did not report for the examination.  However, Virtual VA treatment records show that in September 2011, 2.5 months after his TKA, he was found to use a cane for ambulation for long walks.  Seven months after the left TKA, physical examination of the left knee showed it was stable with no tenderness noted.  Therefore, the evidence of record shows no finding of severe painful motion or weakness, or intermediate degrees of residual weakness, pain, or limitation of left knee motion, necessary to warrant a 60 percent rating.  Therefore, an increased rating, in excess of 30 percent, since September 1, 2012 for left TKA is not shown.  

Right lateral cutaneous femoral nerve trauma residuals

Service connection was granted for residuals of right lateral cutaneous femoral nerve trauma by rating decision of February 1988.  A noncompensable rating was awarded, effective October 1987.  The noncompensable rating has been in effect since that time.  

The Veteran's service-connected right lateral cutaneous femoral nerve trauma residuals are evaluated pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8529 which rates paralysis of the external cutaneous nerve of the thigh.  A noncompensable rating is assigned for mild or moderate paralysis.  A 10 percent rating is warranted for severe to complete paralysis.  This is the maximum schedular rating assignable under Diagnostic Code 8529. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a , note preceding Diagnostic Code 8510. 

The Board acknowledges that the Veteran has complained of numbness of the right thigh.  However, the competent medical evidence does not reflect this symptomatology is of such severity as to result in severe to complete nerve paralysis.  For example, the October 2007 and November 2009 VA examinations show the Veteran's motor strength was 5/5 throughout.  There was decreased vibration in the right lower extremity, but there was no atrophy, abnormal muscle tone or bulk, tremors, tics, or abnormal movements shown.  He was scheduled for a September 2012 VA examination and did not report.  The Board further observes that these findings are consistent with the other medical evidence of record.  

The Veteran testified at an October 2009 RO hearing.  He stated that at times, his whole right knee goes numb from his hip to his knee and he can't feel sensation in his hip.  He stated that it only goes numb and that this sensation does not occur all the time.

In view of the foregoing showing of sensory impairment only, the Board finds that the Veteran's service-connected right lateral cutaneous femoral nerve trauma residuals have resulted in no more than mild incomplete nerve paralysis, which corresponds to the current noncompensable rating under Diagnostic Code 8529.  He does not meet or nearly approximate the criteria for a compensable rating under this or any other Diagnostic Code.  

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a compensable rating for his service-connected right lateral cutaneous femoral nerve trauma residuals.

Hepatitis C

By rating decision of December 2007, service connection for hepatitis C was granted.  A noncompensable rating was awarded, effective February 2007.  This rating has been in effect throughout the appeals period.  

The Veteran's for hepatitis C is rated noncompensably disabling under DC 7354, 38 C.F.R. § 4.114  (2013).  

Under Diagnostic Code 7354, a noncompensable rating for hepatitis C is warranted for hepatitis C which is nonsymptomatic.  A 10 percent rating is warranted when the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to that infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period. 

A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 38 C.F.R. § 4.114  (2013).  

A 40 percent evaluation is in order in cases of daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  

A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  

Finally, a 100 percent rating requires near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354.

Following the criteria, Note (1) indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but should not be based on the same signs and symptoms as the basis for evaluation under DC 7354.

An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114 , Diagnostic Code 7354, Note 2 (2013).  The term substantial weight loss means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term minor weight loss means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term inability to gain weight means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Baseline weight means the average weight for the two-year- period preceding onset of the disease.  38 C.F.R. § 4.112  (2013).

A review of the medical evidence shows that the Veteran's hepatitis C is basically nonsymptomatic as he receives no treatment for the condition.  On various occasions, the hepatitis C has been described as stable.  Although the Veteran testified at the October 2009 RO hearing that he had occasional nausea and he has fatigue, this is not reflected in the medical evidence which shows that the condition is stable.  He states that he comes to VA every two weeks for a therapeutic phlebotomy, but that is more specific to his porphyria cutanea tarda.  He has not had any symptomatology, according to the evidence of record, indicative of incapacitating episodes at least one week within a 12 month period, necessary to warrant a compensable rating.  Therefore, a 10 percent rating for hepatitis C is not warranted.  The evidence also does not demonstrate the criteria for any evaluation in excess of 10 percent.

Residuals, fracture, right 4th metacarpal 

Service connection for the right 4th metacarpal fracture was granted by rating decision of January 1988.  A noncompensable rating was granted, effective October 1987.  A noncompensable rating has been in effect since that time.  

Residuals, fracture, right 4th metacarpal, is rated under Diagnostic Code 5227, ankylosis of individual digits, 38 C.F.R. § 4.71a.  

The Veteran's dominant hand is his left hand.  

Ankylosis of the ring finger, DC 5257, is rated for favorable or unfavorable ankylosis, which warrants a noncompensable rating.  DC 5230, limitation of motion of the ring finger, also warrants a noncompensable rating.  The medical evidence of record shows that the Veteran's right 4th metacarpal exhibits neither favorable nor unfavorable ankylosis.  A noncompensable rating is the only rating provided for this digit.  

TMJ Syndrome

For the period prior to November 23, 2009, the Veteran's TMJ syndrome was assigned a 10 percent rating under 38 C.F.R. § 4.150, DC 9905 (addressing limited articulation of the TMJ).  In order to warrant a rating of 20 percent, the evidence must show limitation of inter-incisal range of motion from 21 to 30 mm.  Higher ratings are assigned with greater limited motion of inter-cisal range.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted prior to November 23, 2009.  Specifically, the Veteran underwent a VA examination in December 2008 that was directed specifically toward his jaw complaints.  On that occasion, he complained of pain, popping, and clicking in the TMJ.   He also complained of grinding of his teeth and that his jaw locks.  Upon examination, he displayed an incisal range of motion of 25 mm without pain, and 35 mm, with marked tightness on the left side.  There was tenderness in the left and right TMJ on palpation of the jaw in the open position, and tenderness in the left side in the closed position.  38 C.F.R. § 4.150, DC 9905. 

However, while there were some symptoms of TMJ pain and tenderness, the range of incisal range of motion was between 31 and 40 mm and, as such, a rating in excess of 10 percent is not warranted prior to November 2009.  

The Veteran testified at a RO hearing in October 2009.  He stated that his TMJ syndrome impacts him when he eats and sleeps.  He stated that when he yawns, his jaw will lock open and he cannot get it closed.  He stated that he grinds his teeth and they loosen on him.  His jaw pops and cracks and although seen by VA, they have not been able to do much without recommending replacing his jaw.  

In November 2009, the Veteran underwent a VA examination.  He grinds his teeth and when given a mouth guard, he stated that it was worse, resulting in jaw and muscle pain upon arising in the morning.  Physical examination revealed his anterior opening was 28 mm without pain and with pain whenever he attempts to open wider than 28 mm.  His right and left lateral excursion were both 1 mm.  Palpation of the TMJ in the open position elicits pain.  Palpation of the TMJ in the closed position is asymptomatic.  

By rating decision of February 2010, the Veteran's assigned rating for his service-connected TMJ syndrome was increased to 20 percent, effective November 23, 2009.  In order to warrant a rating in excess of 20 (30) percent since that date, the evidence must show limitation of TMJ articulation of 11 to 20 mm. Based on the evidence of record, such limitation has not been shown, and a rating in excess of 20 percent is not warranted. 

Specifically, the Veteran's range of motion was limited to 28 mm on his most recent examination, which warrants no more than 20 percent.   

The Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, increased evaluations based on functional limitations are not warranted.  Specifically, although the Veteran has experienced what he characterizes as episodes of clicking and locking, there is no indication that his jaw is limited in such daily functions as chewing or speaking.  

Although the evidence of record showed a worsening of symptoms, the evidence does not establish that a rating in excess of 20 percent is warranted.  Notably, his incisal articulation is not so inhibited so as to warrant such a rating.  Therefore, a rating in excess of 10 percent prior to November 23, 2009 and a rating in excess of 20 percent since November 23, 2009, are not for application.  

Headaches 

Throughout the appeals period, the Veteran's headaches have been rated in conjunction with his TMJ syndrome.  However, since November 2009, the Veteran's headaches have exhibited symptomatology warranting a compensable rating, separately from the TMJ syndrome.  

The Veteran asserts that his headaches are more severe than the current evaluation reflects.  He claims that he has headaches at least once a week.  

The Veteran's headache disability may be rated under 38 C.F.R. § 4.124a , DC 8100, characterized as migraine. 

Under Diagnostic Code 8100, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating. As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Headaches with characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  38 C.F.R. § 4.124a , Diagnostic Code 8100 (2013). "Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012). 

The Veteran underwent a VA examination in November 2009.  He related that he had headaches since 1983 and the headaches occur once per day and last at least an hour.  He also indicated that within the past year, the headaches occurred on a weekly basis.  Most attacks last for hours and are prostrating in nature.  These headaches are known to prevent most daily activities or severely affect them.  When they occur, they are prostrating.  The diagnosis is daily headaches.  

VA outpatient treatment records show that the Veteran has been treated with Simatriptan and Imitrex for his chronic headaches.  In November 2010, it was noted that it was questionable whether or not the headaches were migraine.  However, they had worsened, and were sometimes lasting the entire day.  

After a review of the claims file, the Board concludes that resolving all reasonable doubt in the Veteran's favor, a 50 percent rating for headaches is warranted since November 23, 2009.  

At the outset, it is important to note that throughout the appeals period, the Veteran has had headaches in connection with his TMJ syndrome.  In the beginning of the appeals period, the headaches were described as daily.  However, by November 2009, the headaches were noted to be daily and prostrating on most occasions.  He had not been taking medication other than Ibuprofen for the headaches.  His VA outpatient treatment records in 2011, indicated that he had been prescribed medication specifically for his headaches.  His headaches usually last hours to a day and he had been prescribed various medications.  Very frequent completely prostrating and prolonged attacks have been shown, warranting a 50 percent rating.   This is the highest schedular rating available.

Other Considerations 

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  It is specifically noted that the Veteran was able to testify at a RO hearing in October 2009, where he described his symptoms in detail and how they affect his daily functioning.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 47 .  He is not, however, competent to identify a specific level of disability of the disabilities on appeal according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board first notes that since the assigned ratings for musculoskeletal disabilities must also include the impact of functional limitation, the assignment of the appropriate rating already contemplates many factors that are outside the specific rating criteria.  As such, only in the most unusual circumstances would the rating criteria for musculoskeletal disabilities (to include knee and TMJ disabilities) ever be inadequate, and such unusual circumstances are not shown here.  Similarly, when considering neurological disabilities that apply terms such as "mild," "moderate" or "severe," these terms are so general that virtually any relevant information could be (and was) considered.  

Moreover, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Additionally, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  Specifically, the Board has considered the impact of his TMJ disorder on his daily life.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Additional service-connected disabilities require further review on Remand, and therefore, the issue of a TDIU will be reviewed during the Remand period.  


ORDER

An evaluation in excess of 10 percent for left knee chondromalacia of the patella prior to September 28, 2009 is denied.  

A separate 20 percent rating, and no more, for left knee chondromalacia of the patella from September 28, 2009 to July 6, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An evaluation in excess of 30 percent for post-operative left TKA, previously left knee chondromalacia of the patella, since September 1, 2012, is denied.  

An initial compensable rating for hepatitis C is denied.  

A compensable rating for residuals, fracture of right 4th metacarpal, is denied.  

A compensable rating for residuals, trauma to the right lateral cutaneous femoral nerve, is denied.  

A rating in excess of 10 percent for left TMJ syndrome, prior to November 23, 2009, is denied.  

A rating in excess of 20 percent for left TMJ syndrome , since November 23, 2009, is denied.  

A 50 percent, and no higher, separate rating for chronic headaches, associated with TMJ syndrome, since November 23, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits .  


REMAND

Further development is necessary with regard to the issues of entitlement to an increased rating for right knee chondromalacia of the patella and initial increased rating for porphyria cutanea tarda.  

The Veteran is claiming that both his right knee chondromalacia of the patella and his porphyria cutanea tarda are more severe than the current evaluations reflect.  

Initially, bilateral chondromalacia of the patella was considered one disability and later, the knees were rated separately.  Although x-rays were supposed to be provided for both knees, the VA examinations, especially the December 2009 examination, focused specifically on the left knee and no x-ray findings were provided for the right knee.  Additionally, the diagnostic impression was only given as to the left knee, and the right knee was not addressed.  

As for the claim for an initial rating for porphyria cutanea tarda, the Veteran's skin condition as to the Veteran's hands was the only skin condition addressed.  The Veteran initially claimed that his hands, arms, face, and upper torso were affected by porphyria cutanea tarda.  During his October 2009 RO hearing, he stated his upper torso, upper extremities and his face were affected.  This has not been addressed during any of the VA examinations.  

If a diagnosis is not supported by the findings on examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.  Further VA orthopedic examination for the right knee and dermatology examination for porphyria cutanea tarda are necessary prior to final adjudication of these claims.  

Finally, after increased ratings for right knee chondromalacia of the patella and porphyria cutanea tarda have been addressed, the entirety of the Veteran's service- connected disabilities should be reviewed in the aggregate to determine whether the Veteran warrants a TDIU in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence regarding the Veteran's right knee chondromalacia of the patella or porphyria cutanea tarda and associate those records, if any, with the claims file.

2.  Following completion of the above, schedule the Veteran appropriate examination to determine the current severity of the Veteran's right knee chondromalacia of the patella.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner should provide a complete rationale for the opinions/conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.  

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran an appropriate examination to determine the current severity of the Veteran's porphyria cutanea tarda.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner should specifically evaluate the Veteran's upper torso, face, arms, hands, and any other body area that is affected by porphyria cutanea tarda.  The examiner should indicate the percentage of the entire body affected by porphyria cutanea tarda and also the percentage of the exposed areas affected.  The examiner should provide a complete rationale for the opinions/conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, and following any additional development deemed warranted, to include a VA examination if necessary, readjudicate the issues of 
increased rating for right knee chondromalacia, porphyria cutanea tarda, and TDIU.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond,  The case should be returned to the Board for appellate consideration of all issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


